La Juez Asociada Señora Rodríguez Rodríguez
emitió la opi-nión del Tribunal.
Tenemos ante nuestra consideración, nuevamente, la si-tuación de una persona que habiendo nacido varón, se so-mete a una cirugía de reasignación de sexo y nos solicita que su certificado de nacimiento y su licencia de conducir se corrijan para que reflejen correctamente su identidad sexual.
f — I
Alexis Delgado Hernández (Delgado Hernández) nació varón el 27 de octubre de 1970 en Fajardo, Puerto Rico. Dicho nacimiento se inscribió en el Registro Demográfico, según surge del Certificado de Nacimiento Núm. 152-1970-02267-000000-176071. El 23 de mayo de 2003 el recurrido fue sometido a una operación quirúrgica de reasignación de sexo (de varón a mujer) en el Mount San Rafael Hospital en Colorado.(1)
El 22 de diciembre de 2003, Delgado Hernández pre-sentó una petición ante el Tribunal de Primera Instancia, Sala Superior de Humacao, para que se enmendaran su certificado de nacimiento, específicamente el asiento de inscripción que identifica su sexo como varón y su licencia de conducir para conformarlos a su nueva realidad. Soli-citó, además, que dichos documentos oficiales reflejaran también que su nombre era Alexandra Delgado Hernández.
El 20 de enero de 2004, el foro de instancia emitió una resolución, en la que ordenó al aquí peticionario a someter un certificado negativo de antecedentes penales en un tér-mino de quince días. Además, le concedió al Ministerio Pú-blico un término de quince días para expresarse en torno a *177la petición y le advirtió que, de no hacerlo, se entendería que se allanaba a ésta. El 10 de febrero de 2004, el peticio-nario presentó una moción, acompañando el certificado requerido. El Ministerio Público no compareció.
Así las cosas, el 24 de febrero de 2004, el foro de instan-cia emitió una escueta resolución, donde ordenó al Registro Demográfico alterar el asiento de inscripción de naci-miento de Delgado Hernández para que apareciera que su sexo era femenino y que su nombre es Alexandra Delgado Hernández. Ordenó, a su vez, que el Departamento de Transportación y Obras Públicas realizara los cambios co-rrespondientes en la licencia de conducir.
Inconforme, el Procurador General acudió ante el foro apelativo intermedio, y adujo que la determinación del tribunal de instancia era improcedente en derecho, por lo que debía ser revocada. Como asunto de umbral, le planteó al tribunal apelativo que la falta de diligencia del Ministerio Público al no comparecer ante el tribunal a quo a oponerse a la solicitud, no podía coartar el derecho del Estado a re-visar la determinación del tribunal de instancia por ser éste un asunto revestido de alto interés público. El Tribunal de Apelaciones acogió la comparecencia del Estado.
En su escrito, el Procurador General argumentó que la determinación del tribunal de instancia era errónea, ya que el certificado de nacimiento tiene como propósito reco-ger un dato histórico cierto al momento del nacimiento, como lo es el sexo de una persona. Adujo que un transexual que se somete a una operación de reasignación de sexo de hombre a mujer sigue siendo hombre biológicamente, ya que sus cromosomas siguen siendo de varón; no ha ocu-rrido, verdaderamente, un cambio de sexo. Argumentó que darle curso a la solicitud de Delgado Hernández tendría como posible consecuencia que una persona que fuera tran-sexual contrajera matrimonio con una persona de su mismo sexo biológico, en clara contravención a las leyes del Estado Libre Asociado de Puerto Rico.(2)
*178Delgado Hernández presentó su alegato en oposición al recurso presentado por el Estado. No queda claro de dicho escrito, sin embargo, cuáles son los fundamentos legales es-bozados para sostener la validez de la determinación del foro de instancia.
Así las cosas, el Tribunal de Apelaciones dictó sentencia, revocando al Tribunal de Primera Instancia.(3) En su sen-tencia, el foro apelativo intermedio concluyó que la Ley del Registro Demográfico de Puerto Rico, 24 L.P.R.A. secs. 1071-1074, 1101-1110, 1131-1139, 1161-1166, 1191, 1211 y 1231-1238 (Ley del Registro Demográfico o Ley del Regis-tro), no contiene disposición alguna que permita que un cer-tificado de nacimiento se enmiende para variar el sexo de la persona inscrita, en ausencia de circunstancias que indi-quen que la anotación original fue producto de un error. El tribunal concluyó que para autorizar el cambio de sexo en el certificado era necesaria una autorización expresa en ese sentido de la Asamblea Legislativa, lo que no había ocurrido. Concluyó, entonces, que procedía revocar la Reso-lución dictada por el Tribunal de Primera Instancia. Al así hacerlo, no tan sólo dejó sin efecto la orden que autorizó el cambio de sexo en el certificado de nacimiento y la licencia de conducir, sino también el cambio de nombre solicitado y autorizado. Ello, a pesar de que ese asunto no estaba ante su consideración, ya que no fue planteado por el Procurador General en su petición de certiorari.
Inconforme, Delgado Hernández compareció ante noso-tros para que revisemos la sentencia del Tribunal de Apelaciones. Aduce que:
*179Erró el Tribunal de Apelaciones al revocar la Resolución del Tribunal de Primera Instancia que ordenaba al Registro De-mográfico cambiar el asiento de inscripción de nacimiento del peticionario para que apareciera que su sexo es femenino y que ordenaba igual remedio en cuanto a su licencia de conducir. Petición de certiorari, pág. 2.
El 12 de noviembre de 2004 expedimos el auto solicitado. Contando con la comparecencia de las partes, pasamos a resolverá4)
hH I — !
Este caso nos plantea la interrogante de si un tran-sexual que se ha sometido a una operación quirúrgica de reasignación de sexo puede exigir que ese cambio se refleje en su certificado de nacimiento —y otra documentación ofi-cial— para que su realidad registral esté acorde con lo que estima es su verdadero sexo.
El sexo y la identidad sexual de una persona constituyen uno de los caracteres primarios de la identidad personal. Para algunos, el sexo queda definido fundamentalmente por sus caracteres biológicos y fisiológicos, y por su morfología exterior. "Es el sexo con que se nace y con el cual el sujeto se inscribe en el correspondiente registro del estado civil.” C. Fernández Sessarego, Derecho a la Identidad Personal, Buenos Aires, Ed. Astrea, 1992, pág. 288. El sexo es, por lo tanto, inmutable y estático. De otro lado, existe una visión del sexo como un concepto que se refiere a la personalidad misma del individuo, a su actitud psicosocial, a su modo de comportarse, a sus hábitos y ademanes, íd. De ordinario, ambas vertientes son coincidentes en el sujeto. Es decir, el sexo biológico, cromosómico y registral está en sintonía con el sicológico social. En ocasiones, sin embargo, y excepcionalmente, "se presentan situaciones ... *180en las que se observa una elocuente disociación entre tales vertientes”. Íd.
El caso más dramático lo constituye el de un transexual para quien su apariencia externa sexual no coincide con el sexo vivido y sentido, con el cual se identifica plenamente; situación ésta que “conduce al transexual, con la ayuda de tratamientos hormonales y de cirugía transexual ... a adaptar sus caracteres físicos externos al sexo querido”. L. Puig Ferriol, Manual de Derecho Civil, Madrid, Ed. Mar-cial Pons, 1997, Vol. 1, pág. 133.(5)
El tema de la transexualidad y sus repercusiones, tanto legales, sociales, sicológicas o morales, es un tema acu-ciante de nuestros tiempos y una realidad de profundo con-tenido humano.(6) Quienes han decidido someterse a una operación de reasignación de sexo son personas que han tomado medidas extraordinarias en su ardiente deseo de vivir una vida ordinaria.
La controversia traída a nuestra atención nos obliga a plantearnos, de frente al ordenamiento jurídico prevale-*181ciente, un sinnúmero de difíciles interrogantes. A modo de ejemplo: ¿Sobre quién recae la responsabilidad de hacer viable el reclamo del peticionario? ¿Sobre la Rama Judicial a través de un pronunciamiento jurisprudencial o, por el contrario, sobre las ramas políticas del Gobierno mediante la correspondiente legislación? ¿No entraña esta determi-nación, en su esencia misma, un asunto de política pública sobre cómo el Estado debe responder a los reclamos de unas personas tradicionalmente incomprendidas y margi-nadas por la sociedad, legislando los requisitos y las garan-tías pertinentes que tal reconocimiento necesariamente conlleva? ¿Cuál es el proceso más efectivo de deliberación y reflexión democrática que permita conjurar todos los inte-reses que interrelacionan en una controversia de esta na-turaleza?(7)
Las preguntas que hemos formulado previamente encie-rran sólo algunas de las múltiples y arduas cuestiones pro-blemáticas que el tema de la transexualidad encierra. Como se advierte, la temática involucrada en dichas inte-rrogantes no puede considerarse como materia de fácil so-lución por sus implicaciones tanto con la libertad de la persona como con los intereses sociales en juego.
Veamos entonces con detenimiento y sosiego.
HH HH W-1
La controversia jurídica sobre la transexualidad es para este Tribunal un asunto de reciente actualidad, mas no es así en otras jurisdicciones. Tanto en Europa(8) como en Es-*182tados Unidos(9) este tema ha sido discutido ampliamente, por lo que existe vasta jurisprudencia y amplia legislación sobre el tema de la transexualidad.
En Andino Torres, Ex parte, 151 D.P.R. 794 (2000), dic-tamos una sentencia en la cual se autorizó el cambio de sexo —de varón a hembra— en el certificado de nacimiento del peticionario, quien era transexual. Habiéndose resuelto Andino Torres mediante sentencia, lo allí dispuesto no constituye precedente de este Tribunal, por lo que no obli-gaba al Tribunal de Apelaciones, como éste correctamente concluyó, y mucho menos nos obliga a nosotros.
Reiteradamente hemos sostenido que el Tribunal Supremo establece una norma exclusivamente mediante un dictamen sostenido por una opinión firmada o una opinión per curiam. Rivera Maldonado v. E.L.A., 119 D.P.R. 74 (1987); Mayol v. Torres, 164 D.P.R. 517, 546 esc. 17 (2005); Díaz v. Colegio Nuestra Sra. del Pilar, 123 D.P.R. 765, 777 (1989). Véase, además, R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubs. JTS, 1987, pág. 158. De ahí que, de ordinario, sólo la opinión firmada o el per curiam se publican. Regla 44(b) del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A. Así, nuestras opiniones sirven de precedentes para los casos que tienen ante sí los foros a quo, tanto judiciales como administrativos.
Por otro lado, este Tribunal resuelve un caso por sentencia cuando se plantean en éste asuntos resueltos reiteradamente por el Tribunal o para resolver una controversia particular entre las partes litigantes, circunscrita, por lo tanto, a los hechos específicos de ese caso, o para *183disponer rápidamente del caso ante el gran número de ca-sos que tiene que resolver. Las sentencias, por lo tanto, no se publican.(10) Es por ello que hemos indicado que no “[s]e considera apropiado citar como autoridad o precedente las sentencias que no constituyen opinión”. Rivera Maldonado v. E.L.A., supra, pág. 79.
En vista de lo anterior, lo dispuesto en Andino Torres, ex parte, supra, sólo resolvió la controversia particular de ese caso en atención a los hechos específicos allí involucrados. Por ello, Andino Torres no es óbice para la determinación que hoy tomamos. Veamos entonces.
En esta ocasión, estimamos apropiado iniciar nuestra discusión, analizando la figura del Registro Civil español, precursor del Registro Demográfico, de suerte que logre-mos apurar su finalidad y propósito. Luego entonces ana-lizaremos la Ley del Registro Demográfico, su relación con la figura del Registro Civil, para aplicar entonces la nor-mativa vigente a los hechos del caso ante nuestra consideración.
El Registro Civil se define como “la institución o servicio administrativo a cuyo cargo se halla la publicidad de los hechos afectantes al estado civil de las personas o mediatamente relacionados con dicho estado, contribuyendo, en ciertos casos a la constitución de tales actos y proporcionando títulos de legitimación de estado”. Puig Ferriol, op. cit., pág. 136. El profesor Luces Gil, en su obra sobre el Registro Civil, sostiene igual posición y señala que el Registro es “la institución que tiene por objeto dar publicidad a los hechos y actos que afectan al estado civil de las personas, cooperar, en ciertos casos, a la constitución de tales actos y, proporcionar títulos de legitimación del es-*184tado civil”. F. Luces Gil, Derecho Registral Civil, Barcelona, Ed. Bosch, 1976, pág. 170. Véase, en igual sentido, J. Santos Briz, Derecho Civil, Teoría y Práctica, Madrid, Ed. Edersa, 1976, Vol. 1, pág. 463.
“Estado civil” es el conjunto de cualidades, atributos y circunstancias de la persona que la identifican y singularizan, y que contribuyen a determinar su capacidad con cierto grado de permanencia y generalidad. Luces Gil, op. cit.; Puig Ferriol, op. cit., pág. 130 (“[El estado civil] determina las distintas situaciones en la que puede encontrarse la persona y que justifican el reconocimiento de una diferente capacidad de obrar o de una situación diferenciada de derechos y deberes, susceptibles de un tratamiento unitario”). Luces Gil, op. cit.; Puig Ferriol, op. cit., pág. 130.
Sobre el Registro como prueba fidedigna del estado civil de las personas, nos dice Albaladejo:
[E]lio beneficia, tanto al interesado, como al Estado y a los terceros, que así pueden obtener la información que necesitan cuando entran en relación con aquéllas. M. Albaladejo, Dere-cho Civil, Barcelona, Ed. Bosch, 1989, T. I, Vol. 1, pág. 358.
En el Registro se inscriben, por lo tanto, todos los sucesos y hechos vitales que definen el estado civil y la capacidad jurídica de un individuo. J.L. Lacruz Berdejo, Elementos de Derecho Civil, Barcelona, Ed. Bosch, 1974, T. I, pág. 170. Destacamos el nacimiento y, junto a éste, el nombre, el sexo y la filiación del inscrito. Art. 41 de la Ley del Registro Civil español; Art. 167 del Reglamento de Registro Civil, Decreto de 14 de noviembre de 1958, Tit. V, Cap. I. Tienen cabida en el registro también: el matrimonio, la nacionalidad y la defunción. Todos estos atributos de la personalidad se caracterizan, entre otras cosas, por “[t]ener eficacia general, es decir frente a todos (erga omnes)”. Albaladejo, op. cit., pág. 236. Comienza así con el nacimiento, el registro de datos vitales de cada persona, que lo individualiza y lo convierte en sujeto de derechos, y finaliza, evidentemente, con el fallecimiento.
*185La existencia del Registro se justifica en la medida que el Derecho y las relaciones que regula requieran seguridad, certidumbre y constancia sobre las condiciones de capacidad y el entorno familiar de la persona. El Registro se convierte entonces en un sistema de constatación de hechos relevantes de ese titular. (11) Así, lo que le da relieve es esencialmente su finalidad, ser “el instrumento material para que conste públicamente la versión oficial sobre la existencia, estado civil y condición de las personas”. (Énfasis nuestro.) E. Vázquez Bote, Derecho Privado Puertorriqueño, Orford, Equity Publishing, 1992, Vol. III, pág. 400.(12) Por ser esa su función, “la veracidad e integridad del Registro del estado civil ha de tener singular importancia para el Estado, por cuanto representa, además, un medio de conocer la exacta y auténtica situación jurídica de las personas, al tiempo que pueden ser instrumentos muy convenientes para ordenar determinados servicios administrativos”. (Énfasis nuestro.) Íd.
En síntesis, el Registro Civil tiene como propósito fundamental garantizar una información fiable sobre la condición civil y hechos vitales de las personas y proporcionar un medio de prueba para éstos. Ello, para beneficio no tan sólo del inscrito, sino también del Estado y de los terceros que entran en relación con el primero. Es, por lo *186tanto, el Registro Civil un mecanismo que, al garantizar seguridad, constancia y certeza en la información a que da publicidad, evita, entre otros, el fraude y la simulación en las relaciones que establecen los individuos entre sí y que el Derecho regula. Véanse: Puig Ferriol, op. cit., págs. 136-137; en igual sentido, Luces Gil, op. cit., pág. 18; M. Planiol y G. Ripert, Tratado Elemental de Derecho Civil, 4ta ed., México, Ed. J.M. Cajica, 2003, Vol. 1, pág. 243 (“Las actas del estado civil constituyen un medio de prueba seguro y fácil, organizado por la ley para los nacimientos, matrimo-nios y defunciones”).
Pasemos entonces a discutir las disposiciones del Regis-tro Demográfico.
hH
La Ley del Registro Demográfico de Puerto Rico crea un Registro General Demográfico establecido en la División de Registro Demográfico o Estadísticas Vitales del Departamento de Salud de Puerto Rico. Éste se estableció con el propósito de registrar, coleccionar, custodiar, preservar, enmendar y certificar hechos vitales de las personas nacidas en Puerto Rico. 24 L.P.R.A. sec. 1042(1). Acorde con el cambio habido en la legislación registral de 1931, el Registro Demográfico se convirtió principalmente en un registro estadístico confiable y formal que permite el estudio de estadísticas vitales de nuestra población. (13) Ciertamente, el propio cambio de nombre, de Registro Civil a Registro Demográfico, denota la intención de convertirlo en un instrumento para el estudio estadístico de la población de Puerto Rico conforme su composición y estado en un momento determinado, o conforme evolucione históricamente. Véase, en general, E.A. Wrigley, Historia y población: introducción a la demografía histórica, Madrid, Ed. Guadarrama, 1969.
*187No por ello, sin embargo, dejó de tener la finalidad esencial de ser el instrumento en el cual constan públicamente la versión oficial sobre la existencia, estado civil y hechos vitales de las personas nacidas en Puerto Rico; y, como tal, servir de instrumento de constatación para quienes entran en contacto con las personas registradas. Así, en reiteradas ocasiones hemos señalado que la información que consta en el Registro Demográfico constituye evidencia prima facie del hecho que se pretende constatar. Medina v. Pons, 81 D.P.R. 1, 8 esc. 11 (1959); Juan Bigas, Sucrs. v. Com. Industrial, 71 D.P.R. 336 (1950); Pueblo v. Ramírez, 65 D.P.R. 680 (1946); Mercado v. American Railroad Co., 61 D.P.R. 228 (1943).
El certificado de nacimiento es el documento que refleja los datos vitales de la persona al momento de su nacimiento. Es, por lo tanto, una radiografía histórica de la persona al nacer, que deja constancia de la información siguiente: fecha y lugar de nacimiento, nombre de los padres, nombre y sexo de la persona inscrita. Véase K. v. Health Div., Dept. of Human Resources, 560 P.2d 1072, 1072 (Or. 1977) (“it was the intent of the legislature of Oregon that a ‘birth certificate’ is an historical record of the facts as they existed at the time of birth”).
Las constancias del registro están sujetas a enmiendas únicamente, de manera excepcional. Lacruz Berdejo nos señala sobre este particular que “excepcionalmente pueden corregirse los defectos ... restituyéndolos a la redacción que debieran tener, en diversos supuestos en los que no puede haber sospecha de posible fraude ...”. Lacruz Berdejo, op. cit., pág. 177.
La Ley del Registro Demográfico provee el procedimiento para enmendar el certificado de nacimiento, también a manera de excepción. Así, la ley dispone:
[L]as omisiones o incorrecciones que aparezcan en cualquier certificado antes de ser registrados en el Departamento de Sa-lud podrán ser salvadas insertando las correcciones o 'adicio-nes necesarias en tinta roja en dicho certificado, pero luego de *188haber sido archivado en el Departamento de Salud, no podrá hacerse en los mismos rectificación, adición ni enmienda al-guna que altere sustancialmente el mismo, sino en virtud de orden del Tribunal de Distrito, cuya orden, en tal caso, será archivada en el Departamento de Salud haciendo referencia al certificado a que corresponda.
Para obtener dicha orden deberá presentar el interesado una solicitud a la Sala del Tribunal de Distrito de su domicilio, exponiendo bajo juramento su pretensión y formulándola de-bidamente acompañada de la prueba documental pertinente en apoyo de su solicitud. Copia de la solicitud y de toda la prueba documental le será remitida al Ministerio Fiscal si-multáneamente con su radicación quien deberá formular su posición dentro del término de 10 días.
El cambio, adición o modificación de nombre o apellido sólo podrá hacerse a instancia del interesado, quien deberá presen-tar ante cualquier Sala del Tribunal de Distrito oportuna so-licitud, expresando bajo juramento los motivos de su preten-sión, acompañada de la prueba documental pertinente en apoyo de su solicitud. (Enfasis nuestro.) 24 L.P.R.A. sec. 1231.
Esta disposición se complementa con la Sec. 1071-19 del Reglamento Núm. 1 del Registro Demográfico (Reglamento Núm. 316 del Departamento de Salud) de 16 de febrero de 1932, que a su vez dispone:
Correcciones o alteraciones después de hecha la inscripción— Después que un certificado haya sido aceptado por el registra-dor, no podrá ser objeto de ningún cambio, borradura o altera-ción, así como tampoco la trascripción hecha en el libro de récord, sin el debido procedimiento de ley. Los errores mate-riales que aparecieren en cualquier certificado al ser presen-tado para inscripción o luego de haber sido inscrito, consisten-tes en la equivocación de un nombre, apellido, palabra o frase no esenciales, podrán subsanarse escribiendo correctamente con tinta roja la palabra o palabras erróneamente escritas o insertando la palabra o palabras omitidas. Las tachaduras que fueren necesarias se harán de modo que siempre se pueda leer la palabra tachada. Para efectuar dichas correcciones los registradores exigirán la prueba que, según los casos, estimen oportuna.
Una lectura de estas disposiciones deja establecido que hay dos procesos de corrección o rectificación de errores: uno, antes de haberse registrado un certificado y, *189el otro, luego de archivado y registrado en el Departamento de Salud. En el primero de los casos, la ley permite que el propio Registrador pueda corregir “omisiones o incorreccio-nes” en la inscripción antes de que quede inscrito el certi-ficado, insertando las correcciones correspondientes en tinta roja. Luego de registrado el certificado, la Ley del Registro Demográfico prohíbe que se efectúe cambio, recti-ficación o enmienda alguna que altere sustancialmente el certificado, salvo en virtud de una orden judicial a esos efectos.
El Reglamento, por su parte, aclara que el Registrador puede corregir equivocaciones en el nombre o en los apelli-dos, palabras o frases no esenciales en el certificado, luego de registrado sin una orden judicial. No obstante, cuando se trata de correcciones o enmiendas sustanciales después de haber registrado el certificado en el Registro Demográ-fico, la ley sólo permite que se diluciden en un tribunal competente.
En muy pocas ocasiones nos hemos expresado sobre el procedimiento de enmienda o rectificación al certificado de nacimiento o el de inscripción de datos en el Registro Demográfico. Ex parte Pérez, 65 D.P.R. 938 (1946); León Rosario v. Torres, 109 D.P.R. 804 (1980). En ambas ocasio-nes interpretamos restrictivamente la Ley del Registro De-mográfico y las disposiciones que permiten enmendar los asientos del Registro o registrar información en éste, con-cluyendo que los cambios solicitados tenían que haber sido autorizados previamente por ley antes de acceder a ellos.
Así, en Ex Parte Pérez, supra, nos enfrentamos a una solicitud de cambio de nombre en el certificado de nacimiento. Resolvimos que, ante la ausencia de disposi-ción alguna en nuestra la Ley del Registro Demográfico que específicamente autorizara el cambio solicitado, está-bamos impedidos de acceder a éste. Al así resolver, indica-mos que le correspondía a la Legislatura hacer viable el cambio de nombre en un certificado de nacimiento. Seña-lamos específicamente que la Legislatura debía “corregir lo *190que entendemos es un defecto en nuestra legislación”. Ex Parte Pérez, supra, págs. 942-943.
Posteriormente, la Asamblea Legislativa aprobó la Ley Núm. 119 de 12 de abril de 1950 (24 L.P.R.A. sec. 1231), para enmendar la Ley del Registro Demográfico y autorizar el cambio de nombre y apellido de una persona en su certificado de nacimiento. Esta ley se aprobó precisamente para atender el problema que creaba la ausencia de autorización legislativa para efectuar un cambio de nombre en el Registro Demográfico, situación que advertimos en Ex Parte Pérez, supra. Véase Actas de la Cámara de Representantes, 17ma Asamblea Legislativa, Sesión Ordinaria, 1950, pág. 643.
De otra parte, en León Rosario v. Torres, supra, denega-mos una petición de que se inscribiera en el Registro De-mográfico el nacimiento de una niña nacida en Estados Unidos de padres puertorriqueños residentes todos en Puerto Rico, ya que la Ley del Registro Demográfico no lo permitía. La ley sólo autoriza, de ordinario, la inscripción de niños nacidos en Puerto Rico. Señalamos en esa ocasión que “las excepciones consignadas en la ley son de restric-tiva interpretación” —(énfasis nuestro) íd., pág. 810— ya que el legislador siempre ha indicado expresamente lo que ha querido permitir que se inscriba en el Registro Demográfico.(14) “No hay lugar en este esquema legislativo para una interpretación liberal en cuanto a los hechos vi-tales que son inscribibles.” Íd.
Lo anteriormente reseñado denota claramente *191que hemos interpretado restrictivamente las disposiciones de la Ley del Registro Demográfico. Hemos dispuesto que cualquier cambio o rectificación en el certificado de naci-miento, una vez registrado, o cualquier solicitud de inscrip-ción de un hecho vital, tiene que haber sido autorizado previamente mediante legislación para que proceda. Ello quiere decir que allí donde la Ley del Registro dispone que una enmienda sustancial a las constancias del certificado de nacimiento sólo procede en virtud de una “orden del tribunal”, la orden sólo procederá si el ordenamiento legal autoriza el cambio solicitado mediante legislación a esos efectos.
Habida cuenta de lo anterior, concluimos que la Ley del Registro Demográfico establece, a modo de “numerus clausus”, las únicas instancias en que se pueden realizar cambios en las anotaciones de datos vitales en el certificado de nacimiento. Siendo ello así, no hay margen para una interpretación liberal o expansiva de las disposiciones de la Ley del Registro Demográfico.
Ello es cónsono con la normativa vigente sobre qué hechos son inscribibles en el Registro Civil. En ese sentido nos indica Luces Gil: “Pero, en la práctica, hay que reconocer la imposibilidad de acceso al Registro de hechos o cualidades de estado civil no declarados expresamente inscribibles en la Legislación registral” (Enfasis nuestro.) Luces Gil, op. cit, págs. 30-31. Recordemos que el Registro Demográfico tiene como fin, entre otros, dar publicidad a los hechos que afectan el estado civil o datos vitales de las personas cuando éstas entran en relación con el Estado o con terceros, y que el certificado de nacimiento constituye, además, un documento que recoge información histórica sobre hechos vitales de la persona al momento de su nacimiento. Todo ello aconseja, como hemos hecho en el pasado y reafirmamos hoy, una interpretación restrictiva de la Ley del Registro Demográfico como garantía de certeza jurídica sobre la información allí contenida.
A la luz de lo anterior debemos forzosamente *192concluir que la Ley del Registro no contempla, y mucho menos autoriza, un cambio como el solicitado por el aquí peticionario. En ausencia de legislación que expresamente lo autorice, estamos impedidos de reconocer como viable un cambio sustancial en las constancias del certificado de na-cimiento de lo que es un hecho vital de la persona, esto es, su sexo.
No cabe hablar en este caso de que existe laguna en la Ley del Registro Demográfico. Por el contrario, existe una prohibición expresa de hacer cambios sustanciales en las constancias originales del certificado de nacimiento. Según el diccionario de la Real Academia Española, es “sustancial” todo aquello que constituye lo esencial y más importante de algo. Diccionario de la Lengua Española, 22da ed., Madrid, Ed. Espasa-Calpe, 2001, T. II, pág. 2115. Los cambios requeridos por el peticionario afectan el estado civil de la persona, eje central del Registro Demográfico, por lo que estamos ante un cambio sustancial cuya modificación sólo compete a la Asamblea Legislativa. La juez Patricia Wald, con gran claridad ha indicado:
Personal experience has revealed that the nearly universal view among federal judges is that when we are called upon to interpret statutes, it is our primary responsibility, within constitutional limits, to subordinate our wishes to the will of Congress because the legislator’s collective intention, however discerned, trumps the will of the court. P. Wald, The Sizzling Sleeper: The Use of Legislative History in Construing Statutes in the 1988-89 Term of the United States Supreme Court, 39 Am. U.L. Rev. 277, 281 (1990).
Cuando el lenguaje de la ley es claro e inequívoco, nuestra responsabilidad es respetar la voluntad legislativa, independientemente de nuestro criterio personal. Alonso García v. S.L.G., 155 D.P.R. 91 (2001); Lasalle v. Junta Dir. A.C.A.A., 140 D.P.R. 694 (1994); Silva v. Adm. Sistemas de Retiro, 128 D.P.R. 256 (1991). Corresponde a la Asamblea Legislativa y los legisladores electos que allí sirven determinar cuál deba ser la política pública que encarnen nuestras leyes. Pueblo v. Zayas Rodríguez, *193147 D.P.R. 530 (1999). Las leyes son, en última instancia, el reflejo de la voluntad del pueblo expresada democrática-mente a través de los legisladores electos y recogen aquello que el pueblo está dispuesto a aceptar en un momento dado.(15) El juzgador no debe sustituir su sentido de justicia por la letra clara del estatuto. Berrocal v. Tribl. de Distrito, 76 D.P.R. 38, 65 (1954).
Justipreciadas las preguntas que nos formulamos al ini-cio, somos del criterio que le corresponde a la Asamblea Legislativa sopesar todos los intereses involucrados en la controversia que trasluce el tema de la transexualidad, conjurar éstos y proponer la respuesta legislativa que se estime apropiada. En última instancia, bajo un sistema de separación de poderes como el establecido en nuestra Constitución, la facultad de aprobar las leyes la tiene la Asamblea Legislativa y le corresponde al Poder Judicial, entonces, la responsabilidad de resolver los litigios me-diante la interpretación de la ley aprobada.
Habida cuenta de lo anterior, resolvemos que no procede autorizar el cambio solicitado en el certificado de naci-*194miento del peticionario para cambiar su sexo, ya que la Ley del Registro Demográfico no lo autoriza expresamente.
V
Antes de concluir debemos señalar, como indicamos al inicio, que el Tribunal de Apelaciones, al revocar la resolu-ción del Tribunal de Primera Instancia, dejó sin efecto —suponemos que ha sido por inadvertencia— la determi-nación de dicho foro de autorizar el cambio de nombre del peticionario en su certificado de nacimiento. Al así hacerlo, sin embargo, erró.
Hemos revisado el expediente y de éste surge que el peticionario cumplió con todos los requisitos exigidos por la Ley del Registro Demográfico para autorizar un cambio de nombre. Además, el Procurador General no cuestionó dicha determinación ante el foro apelativo intermedio. Por lo tanto, no procedía revocar esa determinación del foro de instancia. En su consecuencia, dejamos sin efecto esa de-terminación del Tribunal de Apelaciones. En cuanto a lo demás, se confirma el dictamen recurrido.
Por los fundamentos antes expuestos y expedido el auto de certiorari, se confirma la sentencia dictada por el Tribunal de Apelaciones en este caso en cuanto a la determinación de dejar sin efecto el cambio de sexo en el certificado de na-cimiento del peticionario autorizado por el Tribunal de Pri-mera Instancia Asimismo, se revoca la determinación del tribunal apelativo de dejar sin efecto el cambio de nombre del peticionario en su certificado de nacimiento que había determinado el tribunal de instancia.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rivera Pérez emitió una opinión de conformidad. El Juez Asociado Señor Fuster Berlingeri y la Jueza Asociada Señora Fiol Matta emitieron sendas opiniones disidentes.

(1) Existe en el expediente una copia de la certificación médica a esos efectos titulada Affidavit by Physician as to Change of Sex Designation. Véase Apéndice del recurso de certiorari, pág. 5.


(2) Adviértase que la Ley Núm. 94 de 19 de mayo de 1999 enmendó el Art. 68 del *178Código Civil, 31 L.P.R.A. sec. 221, donde se define el matrimonio, para negarle efec-tividad jurídica (“full faith and credit”) en Puerto Rico a un matrimonio de personas del mismo sexo o de transexuales efectuado fuera de la jurisdicción de Puerto Rico.


(3) En su sentencia, el Tribunal de Apelaciones reconoce que en Andino Torres, Ex parte, 151 D.P.R. 794 (2000), permitimos, mediante sentencia a esos efectos, que se cambiara el sexo de un transexual en su certificado de nacimiento de varón a hembra. El foro apelativo concluyó, correctamente, que como se trataba de una sen-tencia y no una opinión del Tribunal, nuestra determinación en Andino Torres, Ex parte, supra, no era un precedente obligatorio. Véase Rivera Maldonado v. E.L.A., 119 D.P.R. 74, 79-80 (1987).


(4) El alegato presentado por el peticionario, sorprendentemente, no discute con rigurosidad jurídica el señalamiento de error traído a nuestra atención. La discusión del error se da sin acopio alguno de las razones que la fundamentan en derecho ni las autoridades que lo apoyan.


(5) Existe vasta literatura sobre el tema de la transexualidad. Para una discu-sión más abarcadora sobre el tema, véanse: J. Meyerowitz, How sex changed? A History of Transsexuality in the United States, Cambrige, Harvard U. Press, 2002; 6 Schidt’s Attorney’s Dictionary of Medicine and Word Finder, 2002; R. Green, The "Sissy Boy Syndrome” and the Development of Homosexuality, New Haven, Yale U. Press, 1987; L. Martínez Calcerrada, Derecho Médico General y Especial, Madrid, Ed. Tecnos, 1986; H.W. Jones, W.E. Scout, Hermafroditismo, anomalías genitales y trastornos endocrinos afines, Madrid, Ed. Labor, 1975. Véanse, además: A.A. Lawrence, Factors Associated with Satisfaction or Regret Following Male to Female Sex Reassignment Surgery, 32 Arch. Sexual Behavior 299 (2003); L. Lax, Is the United States Falling Behind? The Legal Recognition of Post-Operative Transsexual’s Acquired Sex in the United States and Abroad, 7 Quinnipiac Health L. J. 123 (2003); J.T. Weiss, The Gender Caste System: Identity, Privacy and Heteronormativity, 10 Law & Sexuality 123 (2001); J.A. Greenberg, Defining Male and Female: Intersexuality and the Collision between Law and Biology, 41 Ariz. L. Rev. 265 (1999); M. Coombs, Transgenderism and Sexual Orientation: More than a Marriage of Convenience, 3 Nat’l J. Sexual Orient. L. 4 (1997); L. Pearlman, Transsexualism as Metaphor: The Collision of Sex and Gender, 43 Buff. L. Rev. 835 (1995); F. Valdés, Queers, Sissies, Dykes, and Tomboys: Deconstructing the Conflation of “Sex”, “Gender”, and “Sexual Orientation” in Euro American Law and Society, 83 Cal. L. Rev. (1995); Comentario, Transsexualism: Sex Reassignment Surgery and the Law, 56 Cor. L. Rev. 933 (1971).


(6) Véanse, entre otros: J.M. Bailey, The man who would be Queen, Washington, Joseph Henry Press, 2003; J. Finney Byland, She’s not There, A Life in Two Genders, New York, Broadway Books, 2002. Véase, también, www.annelawrence.com/twr.


(7) C. Sunstein, One Case at a Time, Cambridge, Harvard U. Press, 1999.


(8) Sobre este particular véase, en Gran Bretaña: Bellinger v. Bellinger (2003) UKHL 21; Goodwin v. United Kingdom (2002) 35 E.H.R.R. 18; Cossey v. United Kingdom (1990) 13 E.H.R.R. 622; Corbett v. Corbett (1970) 2 All E.R. 33. En España, véanse: Sentencia de 2 de julio de 1987; Sentencia de 15 de julio de 1988; Sentencia de 3 de mayo de 1989; Sentencia de 19 de abril de 1991. Véase, sobre estas senten-cias, A. Villagómez, Aportación al estudio de la transexualidad, Madrid, Ed. Tecnos, 1994. En Australia, confróntese a In re Kevin, 28 Fam. L.R. 158 (2001).
Cinco países europeos tienen legislación sobre transexualidad: Ley de 21 de abril de 1972 (Suecia); Ley de 10 de septiembre de 1980, Transsexvellengesetz (Ale-*182mania); Ley de 14 de abril de 1982 (Italia); Ley de 24 de abril de 1985 (Holanda); Ley Núm. 3444 de 1988 (Turquía). Véase L. Puig Ferriol y otros, Manual de Derecho Civil, Madrid, Ed. Marcial Pons, 1977, Vol. 1, págs. 133-134.


(9) En Estados Unidos, véanse: In re R. W. Heilig, 816 A.2d 68 (2003); Littleton v. Frange, 9 S.W.3d 223 (1999); In re Ladrach, 513 N.E.2d 828 (1987); K. v. Health Div., Dept. of Human Resources, 560 P.2d. 1070 (Or.1977); M.T. v. J.T, 355 A.2d. 204 (1976); In re Anonymous, 314 N.Y.S.2d. 668 (1970); In re Anonymous, 293 N.Y.S.2d. 834 (1968); Anonymous v. Weiner, 270 N.Y.S. 2d. 319 (1966).


(10) Ahora bien, “[a] manera de excepción y mediante orden expresa nuestra, se puede remitir para publicación una sentencia emitida sin opinión”. Rivera Maldonado v. E.L.A., 119 D.P.R. 74, 79 (1987). Así pues, con sujeción a lo dispuesto en el Reglamento del Tribunal Supremo, nada impide que “cualquier Juez de este Tribunal que emita una opinión concurrente o disidente o voto particular en relación con una decisión sin opinión del Tribunal, la certifique para que sea enviada al Compi-lador y Publicista de Jurisprudencia del Tribunal y al Colegio de Abogados de Puerto Rico para su publicación”. Íd., págs. 79-80.


(11) Históricamente, el precedente directo del Registro Civil español se halla en los registros parroquiales que lleva la Iglesia Católica para consignar los bautismos, matrimonios y defunciones desde mediados del siglo XIV y principios del XV. M. Albaladejo, Derecho Civil, Barcelona, Ed. Bosch, 1991, T. I, Vol. 1, pág. 358. La Revolución Francesa secularizó estos registros, creando el moderno Registro Civil a cargo de funcionarios del Estado. J. Castán Tobeñas, Derecho Civil español, común y floral, Madrid, Ed. Reus, 1984, T. I, Vol. 2, pág. 508.


(12) Esta institución se incorpora a nuestro ordenamiento legal a finales del siglo XIX cuando, en 1885, comenzó a regir en Cuba y Puerto Rico la Ley Provisional del Registro Civil, decretada por España en 1870, a raíz de la Constitución española de 1869. Con el cambio de soberanía en 1898, la estructura del sistema de registro civil no sufrió cambio sustancial alguno. En 1931, sin embargo, con la Ley Núm. 24 de 2 de abril de 1931 (24 L.P.R.A. sec. 1041 et seq.) se produjo una reorientación del sistema tradicional del estado civil al crearse el Registro Demográfico. El nuevo esquema legislado centralizó las funciones del registro en manos del Comisionado de Salud, eliminando el control que tenía sobre el registro el municipio y el alcalde. Municipio v. Fernós, Com., 63 D.P.R. 978 (1944). La citada Ley Núm. 24 tiene como propósito también recopilar información de naturaleza estadística.


(13) Véase la Exposición de Motivos de la Ley Núm. 220 de 9 de agosto de 1998 (1998 (Parte 1) Leyes de Puerto Rico 941).


(14) En las instancias que el legislador ha querido permitir que se inscriban en el Registro Demográfico los acontecimientos ocurridos fuera de Puerto Rico, lo ha autorizado expresamente en ley. Así, ha dispuesto para: la inscripción de defunciones ocurridas en un barco o avión en travesía o en el caso de ausentes, Ley Núm. 1 de 23 de febrero de 1978 (24 L.P.R.A. secs. 1042, 1101, 1131-1132, 1231, 1237 y 1301); la inscripción de nacimientos ocurridos en un barco o avión durante su travesía, id.; la anotación de divorcios o anulaciones de matrimonios decretados fuera de Puerto Rico, de personas cuyos matrimonios se hubieren celebrado en Puerto Rico, Ley Núm. 4 de 2 de marzo de 1971 (24 L.P.R.A. sec. 1168), y la inscripción de adopciones realizadas fuera de Puerto Rico de personas nacidas aquí, y las realizadas aquí de personas nacidas fuera, Ley Núm. 84 de 15 de junio de 1953 (24 L.P.R.A. sec. 1139).


(15) Valga señalar que en veinte y ocho estados de Estados Unidos se ha legis-lado para permitir que se enmiende un certificado de nacimiento para que refleje los cambios habidos como resultado de una operación de reasignación de sexo.
En algunos de esos estados, el procedimiento establecido sólo requiere que se solicite del tribunal el cambio de sexo en el certificado de nacimiento, sin más, o que se expida un nuevo certificado. Véanse: Ala. Code Sec. 22-9A-19(d); Ark. Code Ann. Sec. 20 — 18—307(d)(4); California Health and Safety Code Sec. 103425; Colo. Rev. Stat. Ann. Sec. 25-2-115(4); Conn. Gen. Stat. Ann. Sec. 19a-42; D.C. Code Ann. Sec. 7 — 217(d); Ga. Code Ann. Sec. 31-10-23(e); Md. Code Ann. Health-Gen.I Sec. 4-214(b)(5); Miss. Code Ann. Sec. 41-57-21; Mo. Stat. Sec. 193.215; Mont. Code Ann. Sec. 50-15-204; Nv. Adm. Code sec. 440.130; Or. Rev. Stat. Sec. 432-235; Utah Code Ann. Sec. 26-2-11; Va. Code Ann. Sec. 32.1-269; Wisc. Stat. Sec. 69.15(1)(a).
Otros estados, sin embargo, requieren una declaración jurada del médico o ci-rujano que llevó a cabo la operación, para que el tribunal pueda emitir su dictamen en el que se ordene el cambio en el certificado de nacimiento. Véanse: Ariz. Rev. Stat. Sec. 36-337(a)(4); Haw. Rev. Stat. Sec. 338-17.7(4)(b); 410 Ill. Comp. Stat. Ann. Sec. 535/7(d); Iowa Code IV Sec. 144.38; Ky. Rev. Stat. Ann. Sec. 213.121(5); La. Rev. Stat Ann. 40:62; Mass. Gen. Laws Ann. Ch. 46 Sec. 13(e); Mich. Comp. Laws Sec. 333.2891(9)(a); N.J. Stat. Ann. 26:8-40.12; Neb. Rev. Stat. Sec. 71-904.01; N.M. Stat. Ann. Sec. 24-14-25(D); N.C. Gen. Stat. Sec. 130A-118.
Tennessee es el único estado que tiene un estatuto que expresamente prohíbe el cambio de sexo en el certificado de nacimiento. T.N. Stat. Ann. Secs. 191.028, 192.011. Véase, también, Changing Name & Sex On Birth Certificate United States, Canada & UK, United States Department of State, http://www.kindredspiritlakeside .homestead.com/BirthRecord.html. Última revisión: 3 de noviembre de 2004.